      Case 1:19-cv-00193 Document 1-3 Filed 04/22/19FILED
                                                      Page 1 of 13 PageID #: 15
                                                                               DISTRICT CLERK OF
                                                                               JEFFERSON CO TEXAS
                                                                               3/21/20194:23 PM
                                             NO.                               JAMIE SMITH
                                                                               DISTRICT CLERK
                                                                               D-203545
MICHAEL REEVES AND WIFE,                                          IN THE DISTRICT COURT
LARAE REEVES

VS.                                                                     JUDICIAL DISTRICT

UNITED PROPERTY & CASUALTY
INSURANCE COMPANY(AKA UPC
INSURANCE COMPANY)                                              JEFFERSON COUNTY,TEXAS

                                      PLAINTIFFS' ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES MICHAEL REEVES and wife, LARAE REEVES,hereinafter referred to

as "Plaintiffs," complaining of and about UNITED PROPERTY & CASUALTY INSURANCE

COMPANY(AKA UPC INSURANCE COMPANY),hereinafter referred to as "Defendant," and

for cause of action shows unto the Court the following:

                                              Discovery Level

         Discovery in this case is intended to be conducted under Level 2 of Rule 190 ofthe Texas

Rules of Civil Procedure.

                                                   Parties

         Michael Reeves and LaRae Reeves are individuals whose address is 2701 Miller St., Port

Neches, Texas 77651.

         United Property & Casualty Insurance Company (aka UPC Insurance Company), an

insurance company and may be served by serving its registered agent,CT Corporation System,1999

Bryan Street, Suite 900, Dallas, Texas 75201-3136. Service ofsaid Defendant as described above

is requested.



 I CERTIFY THIS IS A TRUE COPY                        1
 Witness my Hand and Seal of Office

       April 18,2019
  JAMIE SMITH, DISTRICT CLERK
   JEFFERSON COUNTY,TEXAS

               ."..‘2'g Page 1 47
      Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 2 of 13 PageID #: 16


                                               Venue

         This court has subject matter jurisdiction over this case because the amounts in controversy

are within thejurisdictional limits ofthis court. All or most ofthe occurrences made the basis ofthis

lawsuit were in Jefferson County, Texas.

                                        Factual Background

          Plaintiffs home is located at 2701 Miller, Port Neches, Jefferson County, Texas. Plaintiff

purchased insurance from Defendant,including an endorsement for foundation coverage for their

home. The policy Foundation Coverage page of said policy is attached as Exhibit "1" to this

petition.

         Subsequently and while the coverage was in full force and effect, the foundation sustained

damages due to a failure ofthe home's plumbing system located within the foundation. Plaintiffs

initially reported the foundation problem at the end ofNovember 2018. An Estimate and Settlement

of Damages was provided December 5, 2018 and is attached as Exhibit "2". This Estimate and

Settlement statement estimated damage at $27,648.87 but claimed that there was an endorsement

limiting coverage to $5,000.00.

         Plaintiffs provided additional information on December 18,2018 and at Defendant's request,

supplemented with video documentation on December 19, 2018. On January 7, 2019, one of

Defendant's adjusters informed Plaintiffs that their claim was under review. When no response was

received,Plaintiffs sent a written demand on January 17,2019 demanding that Defendant affirm the

claim and pay for the damages associated with the claim. Plaintiffs asserted their claim was covered

under the Foundation Coverage endorsement.

          Written demand for actual damages has been given to the Defendant, and more than sixty

(60) days have elapsed after such demand without payment ofsame. Plaintiffs have complied with

  I CERTIFY THIS IS A TRUE COPY
  Witness my Hand and Seal of Office
                                                  2
        April 18,2019
   JAMIE SMITH, DISTRICT CLERK
    JEFFERSON COUNTY,TEXAS

                 s-27±6Page 2of7
       Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 3 of 13 PageID #: 17


all conditions precedent to the maintenance of this suit. To date, Defendant has not affirmed or

denied the claim.

                                       Cause of Action for Breach of Contract

          Plaintiffs claim was not precluded by the endorsementfor Limited Water Backup and Sump

discharge or Overflow but was fully covered pursuant to the Foundation Coverage endorsement.

Defendant's failure to pay Plaintiff's claim for damages which were covered under the policy and

Foundation Coverage endorsement issued by Defendantto Plaintiffs constitutes a breach ofcontract

for which Plaintiffs now sue.

                                 Cause of Action for Unfair Settlement Practice

         Defendant has acted or failed to act in bad faith regarding settlement of the Reeves' claim,

including but not limited to:(1) misrepresenting to the Reeves a material fact or policy provision

relating to coverage at issue;(2) failing to attempt in good faith to effectuate a prompt, fair, and

equitable settlement of the Reeves' claim with respect to which Defendant's liability has become

reasonably clear; (3) failing to promptly provide to a policyholder a reasonable explanation ofthe

basis in the policy,in relation to the facts or applicable law,for the insurer's denial ofa claim or offer

ofa compromise settlement ofa claim;(4) failing within a reasonable time to either affirm or deny

coverage ofthe claim to the Reeves or submit a reservation ofrights to a policyholder;(5) refusing

to pay a claim without conducting a reasonable investigation with respect to the claim and by failing

to attempt in good faith to effectuate a prompt,fair, and equitable settlement of the Reeves' claim,

to which the insurer's liability was reasonably clear. Defendant,knowingly engaged in unfair claim

settlement practices in violation ofSection 541.060 ofthe TexasInsurance Code,for which Plaintiffs

now sue.




  I CERTIFY THIS IS A TRUE COPY                          3
  Witness my Hand and Seal of Office

        April 18,2019
   JAMIE SMITH, DISTRICT CLERK
    JEFFERSON COUNTY,TEXAS

                          Page 3 of7
      Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 4 of 13 PageID #: 18


                                         Attorney Fees and Additional Damages

         As a proximate and/or producing cause of the aforementioned wrongful conduct of

Defendant, Plaintiffs have suffered actual damages under the insurance contract in an amount in

excess of the minimum jurisdictional limits of this Court, plus interest which amount should be

increased pursuantto the provisions ofthe Texas Deceptive Trade Practices Act and Section 541.152

ofthe Texas Insurance Code because Defendant knowingly committed the wrongful acts made the

basis of this suit.

         Plaintiffs have retained the Gregory Law Firm to represent them herein to enforce their

contractual rights and have agreed to pay the firm reasonable and necessary attorney's fees,for which

Defendant is liable and for which Plaintiffs seek recovery,including any appeals to other courts.

         WHEREFORE,PREMISES CONSIDERED,Plaintiffs pray that the Defendant be cited

to appear and answer herein, upon final hearing hereof, Plaintiffs do have and recover of and from

the Defendant actual damages,treble damages, punitive damages, interest(both prejudgment and

post-judgment), attorney's fees, cost of Court and all other relief, at law and in equity, to which

Plaintiffs may show themselves justly entitled to receive.

                                                        Respectfully submitted,

                                                        GREGORY LAW FIRM



                                                        By:
                                                               Bruce Grego
                                                               1617 Map • is Ave.
                                                               Port Nec es, Texas 77651
                                                               Tel: (409)727-0900
                                                               Fax: (409)727-0902
                                                               TBA No.: 24002182
                                                               Attorney for Plaintiffs


  I CERTIFY THIS IS A TRUE COPY                           4
  Witness my Hand and Seal of Office

        April 18,2019
   JAMIE SMITH, DISTRICT CLERK
    JEFFERSON COUNTY,TEXAS

         9/1--:a          Page   4 out
        Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 5 of 13 PageID #: 19
                                                  EXHIBIT "1
                                                                                                        HOMEOWNERS
                                                                                                        UPC 04 68 12 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          FOUNDATION COVERAGE - TEXAS
SECTION I — PROPERTY COVERAGES                                   Paragraph A.2.c.(6)(f) is replaced by the following:
Under E. Additional Coverages, the following                                    (f) Settling, shrinking, bulging or
coverage is added:                                                                  expansion,      including      resultant
                                                                                    cracking, of pavements, patios,
Foundation Coverage
                                                                                    footings, foundations, walls, floors,
       a. We cover settling, cracking, shrinking,                                   roofs or ceilings, except as
           bulging or expansion of the foundation, floor                            specifically    provided      by    this
           slab or footings that support the dwelling                               endorsement;
           caused by seepage or leakage of water or
           steam from within a plumbing, heating, air            For Form HO 00 05:
           conditioning or automatic fire protective             Paragraph A.2.d. is replaced by the following:
           sprinkler system.                                             d. Constant or repeated seepage or leakage
           This coverage includes the cost of tearing                       of water or steam or the presence or
           out and replacing any part of the building                       condensation of humidity, moisture or
           necessary to repair the system from which                        vapor, over a period of weeks, months or
           the leakage or seepage occurred.                                 years, from within a plumbing, heating, air
                                                                            conditioning or automatic fire protective
       b. We do not cover loss to the system from
           which the water or steam escaped.                                sprinkler system, or from within a
                                                                            household appliance, except as specifically
       c. Our limit of liability for this coverage will not                 provided by this endorsement.
           exceed an amount equal to 15% of .the
           Coverage A limit applicable on the date of            Paragraph A.2.e.(6) is replaced by the following:
           loss for all coverages / losses combined.                       (6) Settling, shrinking, bulging or expansion,
       d. This coverage does not increase the limit of                           including     resultant     cracking,    of
           liability that applies to the damaged covered                         pavements,          patios,       footings,
                 e y.                                                            foundations, walls, floors, roofs or
                                                                                 ceilings, except as specifically provided
S     ION I — PERILS INSURED AGAI                                                by this endorsement;
  he following revisions are made for the purp es of             Except as stated in this endorsement, we do not
this endorsement only:                                           provide coverage for any loss precluded by another
For Form HO 00 03:                                                provision in this policy.
Paragraph A.2.c.(5) is replaced by the following:                All other provisions of this policy apply.
          (5) Constant or repeated seepage or
               leakage of water or steam or the
                presence or condensation of humidity,
                moisture or vapor, over a period of
                weeks, months or years, from within a
                plumbing, heating, air conditioning or
               automatic fire protective sprinkler
               system, or from within a household
               appliance, except as specifically
                 rovided by this endorsement.




UPC 04 68 12 14              Includes copyrighted material of Insurance Services Office, Inc. with
     CERTIFY THIS IS A TRUE COPY
                                                                                                              Page 1 of 1
    Witness my Hand and Seal of Office
                                                       its permission.

          April 18,2019
     JAMIE SMITH, DISTRICT CLERK
      JEFFERSON COUNTY,TEXAS

           )"1
             "             Page 5 ci7
      Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 6 of 13 PageID #: 20

                                                 EXHIBIT "2".                          UPC/#::71\ 1,heeP
                                                                                       INSURANCE" Promise-

                                                                    •


December 5, 2018


Larae Reeves
2701 Miller St.
Port Neches, TX 77651


Re:      Insured:                    Larae Reeves
         Claim Number:               2018TX125790
         Policy Number:              43100070959002
         Date of Loss:               November 2, 2018
         Cause of Loss:              Water Backup/Overflow
         Loss Location:               2701 Miller St., Port Neches, TX 77651



                                     ESTIMATE AND SETTLEMENT OF DAMAGES
Dear Policyholders,

Thank you for the opportunity to handle the your claim. We appreciate their business and hope to
continue servicing your family in the future.

Enclosed is our estimate of repairs in the amount of $$27,648.87 however, the insured has a policy
endorsement UPC 04 95 1214 Limited Water Backup and Sump Discharge or Overflow which limits the
coverage to $5,000.00. The payment represents settlement of damages under the following Coverage(s):


                                           Building        Other Structures        Contents       ALE/FRV         Total
Limited Water Backup and
Sump Discharge or Overlflow
Policy limit $5,000

       Replacement Cost               $        27,648.87                                                      $    27,648.87


       Over Policy Limits             $      (22,648.87)                                                      ($-22648.87)


 Non-Recoverable Depreciation

          Prior Payment

            Deductible

          Net Payment                  $        5,000.00   $              -    $              $               $        5,000.00

Payment of your claim is being mailed separately as follows:




PO Box 1011 • St. Petersburg, FL 33731-1011 • 1-888-CLM-DEPT •
                                                               Claims@UPCinsurance.corn •          upcinsurance.corn

I CERTIFY THIS IS A TRUE COPY
Witness my Hand and Seal of Office

      April 18,2019
 JAMIE SMITH, DISTRICT CLERK
  JEFFERSON COUNTY,TEXAS

       9""6." 'S"'"t6 Page    47
    Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 7 of 13 PageID #: 21

                                                                              UPCrtil her
                                                                              1 NSU          AN C             Promise-.



Page 2 of 4
Re: Claim Number: 2018TX125790


Your policy provides a $5,000 limit for damages resulting from a covered Limited Water Backup and
Sump Discharge or Overflow loss. Your deductible was applied to that amount that was in excess of the
policy limit before your limit was applied to the loss of your dwelling. These amounts are reflected above
accordingly.

This settlement check represents the unrestricted tender of the amount we believe you are owed as a
result of your loss. You are permitted to use this check at this time.

If your mortgage holder has been shown as a payee on your check, please understand we are obligated
to do so according to the terms of your policy. Please contact your mortgage holder regarding their
procedures for endorsing payments.

Should have any additional questions regarding the settlement, or have any other information you would
like for us to consider in regards to this claim, please contact the undersigned at the information shown
below.



Sincerely,



Janettra Mcpherson
Claims Adjuster
United Insurance Management LC,
Servicing Claims on Behalf of UPC Insurance
Phone: 727-895-7737 ext 5957
E-mail: ClairnsaUPCinsurance.com

Enc. Endorsement paoe
    ALD report
     Estimate


F.S. 817.234(1)(b) Any person who knowingly and with intent to injure, defraud, or deceive any insurer
files a statement of claim or an application containing any false, incomplete, or misleading information is
guilty of a felony of the third degree.




PO Box 1011 • St. Petersburg, FL 33731-1011 • 1-88B-CLM-DEPT • Claims
                                                                        UPCinsurance.com • upcinsuraace,com
I CERTIFY THIS IS A TRUE COPY
Witness my Hand and Seal of Office

      April 18,2019
 JAMIE SMITH, DISTRICT CLERK
  JEFFERSON COUNTY,TEXAS
       fl
             a   ---t4  Page 7 at7
                 Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 8 of 13 PageID #: 22




                    I CERTIFY THIS IS A TRUE COPY
                     Witness ray Hand and Seal of Office

                           Apil 18,2019
                     JAMIE SMITH, DISTRICT CLERK
                      JEFFERSON COUNT ,TEXAS




Certified Document Number: 2047505 Total Pages: 7




In accordance with Texas Government Code 51.301 electronically transmitted authenticated documents
are valid. If there is a question regarding the validity of this document and or seal please e-mail
districtclerk@co.jefferson.tx.us
         Case 1:19-cv-00193 Document 1-3 Filed 04/22/19FILED
                                                          Page 9 of 13 PageID #: 23
                                                                                           DISTRICT CLERK OF
                                                                                           JEFFERSON CO TEXAS
                                               JAMIE SMITH                                 3/21/2019 4:23 PM
                                    JEFFERSON COUNTY DISTRICT CLERK                        JAMIE SMITH
                                                                                           DISTRICT CLERK
                            1085 PEARL STREET, ROOM 203, BEAUMONT,TX 77706.203545

                                           REQUEST FOR PROCESS
                            All sections must be completed for processing this request.
Section 1:
Cause No.                                                                  Date      ,3-21-19
Style:
                   (
                   .40,61 ieeeve,s                 etitd   4.1,ce. ZetZe                       s
VS       ,,
            af
         "Sicrez ips'e(jel
                                            azika
                                         /04•71/
                                                                          1,44y      (::'1,& dine-
Section 2:
Check Process Type:
dtitation              o Precept to Serve / Notice of Hearing/Notice to Show Cause
o Temporary Restraining Order
o Application for Protective Order /Temporary (Ex Parte) Protective Order
o Notice of Registration of Foreign Judgment o Citation by Posting
o Writ of                                     o Other
oCita ion by Publication*- Newspaper:
    ec ox if you would like the District Clerk's Office to make copies for your service.($1.00 per page
 per pleading for copies for service)


Section 3:
Title of Document/Pleading to be attached for service:
         riLe) ?ezi                 ?74,if,`,.
                         Note: You must furnish one copy of the document/pleading for each party served.


Section 4:   PARTIES TO BE SERVED (Please type or print):
1.Name:      eorperab'of) syskr)--)
    Addrm1/.999 .ry.g               ,--44_                                        900
    City:                 //ez-S-                        State: 7T1                         Zip: 7-(,2e/-4/54
2.Name:
    Address:
    City:                                               State:                              Zip:




    I CERTIFY THIS IS A TRUE COPY
    Witness my Hand and Seal of Office

             April 18,2019
     JAMIE SMITH, DISTRICT CLERK
      JEFFERSON COUNTY,TEXAS

             9r1A.1.         Page 1 42
        Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 10 of 13 PageID #: 24

3. Name:

    Address:

    City:                                                     State:                           Zip:
4. Name:

    Address:
    City:                                                     State:                           Zip:
5. Name:
    Address:
    City:                                                     State:                           Zip:

Section 5

Check Service Type:
p           No Service                                       CI       Secretary of State
❑           Sheriff                                          1:1      Commissioner of Insurance

p           Constable Pct.                                   0        Out of County
❑        Out of State                                        O        Private Process      II Other
pr--Certified Mail
Section 6(ONLY if Section 7 does not apply)

Attorney Name:                                     rade
Address: /6/7                                    120 1/11-    Ve-1)
                                   e-Che....14,,..se
                                             Street/P.O. Bo)


                                          City                             State                      Zip

Attorneys Telephone Nob                                  57 )Attorneys Bar No. 4
                                                    7t7- "                      /
                                                                                3
                                                                                40ari,,t,

Section 7(ONLY if Section 6 does not apply)

Pro-Se Name:
Address:

                                          City                              State                     Zip


Telephone No.
Section 8

Check Delivery Type:
0 Hold for pick up                        0 Mail to Attorney


     I CERTIFY THIS IS A TRUE COPY
     Witness my Hand and Seat of Office

             April 18,2019
      JAMIE SMITH, DISTRICT CLERK
       JEFFERSON COUNTY,TEXAS

              9
              "
              6 ".1' S'''2;6 Page 2ct2
                Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 11 of 13 PageID #: 25




                    I CERTIFY THIS IS A TRUE COPY
                    Witness ray Hand and Beal of Office
                          April 18,2019
                     JADE SMITH, DISTRICT CLERK
                      JEFFERSON COUN1Y,TEXAS




Certified Document Number: 2047506 Total Pages: 2




In accordance with Texas Government Code 51.301 electronically transmitted authenticated documents
are valid. If there is a question regarding the validity of this document and or seal please e-mail
districtclerk@co.jefferson.tx.us
          Case 1:19-cv-00193   Document
                     RECEIPT FOR: FEES  1-3 Filed 04/22/19 Page 12 of 13 PageID #: 26
                                                            E-FILING

Cause No: D-0203545         Date: 3/22/19          Receipt No:               443124
  Style: MICHAEL REEVES ET UX
       vs UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

 Paid By: GREGORY, BRUCE
 Amt Paid:      352.00 EFILE032138186-0                 Bal Due:

  10.00           RECORDS MANAGEMENT                  10.00    COURT RECORD PRESERVATIO
  10.00           RECORDS ARCHIVE FEE                  5.00    SECURITY OF COURTS AND J
  50.00           COUNTY FILING FEE                    7.00    COPIES
  50.00           STATE FILING FEE
  10.00           LIBRARY FEE
  15.00           MEDIATION CENTER FEE
  15.00           STENO
   5.00           SECURITY FEE
  10.00           INDIGENT FEE
  42.00           JUDICIAL SUPPORT
   5.00           APPELLATE JUDICIAL SYSTE
  30.00           ELECTRONIC FILING FEE

                               JAMIE SMITH, CLERK DISTRICT COURTS
                                   Jefferson County, Texas

                                               By:
                                                     ODBC           Deputy




      I CERTIFY THIS IS A TRUE COPY
      Witness my Hand and Seal of Office

            April 18,2019
       JAMIE SMITH, DISTRICT CLERK
        JEFFERSON COUNTY,TEXAS

                    ""4:t6 Page 1 aft
             9/1m" ..
                Case 1:19-cv-00193 Document 1-3 Filed 04/22/19 Page 13 of 13 PageID #: 27




                    i CERTIFY THIS 1$ A TRUE COPY
                    Withass my Hand and Beal of Wilco.

                          April 18,2019
                     JAMBE SMITH, DISTRICT CLERK
                      JEFFERSON COUNTY,TEXAS




Certified Document Number: 2047508 Total Pages: 1




In accordance with Texas Government Code 51.301 electronically transmitted authenticated documents
are valid. If there is a question regarding the validity of this document and or seal please e-mail
districtclerk@cojefferson.tx.us
